772 F.2d 905
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.RONALD DAVID BROWN, PLAINTIFF-APPELLANT,v.RANDALL M. DANA, JILL STONE; JUDGE GEORGE FAIS, AND JUDGEJOHN MCCORMAC, DEFENDANTS-APPELLEES.
NO. 84-3185
United States Court of Appeals, Sixth Circuit.
8/6/85
S.D.Ohio
AFFIRMED
ORDER

1
BEFORE:  ENGEL and KENNEDY, Circuit Judges; and NEESE, Senior District Judge.*


2
This Ohio State prisoner appeals from a district court judgment dismissing his civil rights complaint and his amended civil rights complaint filed under 42 U.S.C. Secs. 1981, 1985(3) and 1986.  Suing two state court judges and two public defenders, plaintiff essentially alleged that these defendants conspired to have him be illegally convicted of rape and to have the conviction be illegally affirmed on appeal.  Plaintiff asserted claims of unsubstantiality of the evidence, use of perjured testimony, illegal application of Ohio's burden of proof statute by the trial and appellate courts, and ineffectual assistance of trial and appellate counsel.  In addition to seeking monetary relief and release from confinement, plaintiff asked the district court to declare that Ohio's definition of reasonable doubt was improperly applied in his case.  He also filed a motion for injunctive relief requesting the court to preserve the status quo.


3
After advising the parties that it was inclined to dismiss plaintiff's complaint for failure to state a claim, and after reviewing the plaintiff's amended complaint, the district court dismissed plaintiff's action for failing to state a claim.


4
Upon review of the arguments asserted by the parties in their briefs, this Court concludes that the district court properly dismissed plaintiff's action for the reasons stated by it in its memorandum opinions dated December 14, 1983 and February 14, 1984.


5
For these reasons, this panel unanimously agrees that oral argument is not necesary in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.  The district court's judgment is, accordingly, affirmed pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.



*
 The Honorable C.G. Neese, Senior U.S. District Judge for the Eastern District of Tennessee, sitting by designation